Citation Nr: 1529839	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for glaucoma in both eyes, and has also asserted that he was hit in the right eye with a reel of wire during service, which resulted in more rapid deterioration of vision in that eye.  The Board finds that additional development is necessary prior to appellate review.  

The Veteran was afforded a VA examination in January 2013, at which time the examiner confirmed a diagnosis of open-angle glaucoma, right eye greater than left, and noted mild bilateral cataracts.  She found that the Veteran's loss of visual acuity was attributable to glaucoma and opined that the glaucoma was not as likely as not due to the Veteran's reported in-service injury.  The examiner explained that the current examination and previous examinations demonstrated open angles without evidence of angle recession or iris defects indicating traumatic glaucoma.  She went on to explain that heredity was a strong risk factor for glaucoma, noting that the Veteran's glaucoma was bilateral and that his father also had the condition.  She further stated that heredity was not the Veteran's only risk factor.  

The Veteran subsequently submitted a January 2014 private medical opinion by an examiner who diagnosed the Veteran with primary open-angle glaucoma and unspecified optic atrophy.  The examiner stated it was possible that traumatic optic atrophy may be superimposed upon the glaucomatous optic atrophy in the Veteran's right eye, and that it was possible that trabecular dysfunction secondary to trauma led to more virulent glaucoma in that eye.  When specifically asked whether it was more likely than not that the Veteran's current right eye condition was due to a military injury, the examiner stated "it is possible," noting that he would need to see the Veteran's vision records over the years.  

The Veteran has also submitted an internet article stating that eye injuries may cause "secondary open-angle glaucoma."  In view of the foregoing, the Board finds that a medical opinion that addresses the additional evidence submitted by the Veteran would aid in adjudication of the claim.

Additionally, the Veteran has submitted several documents from the Social Security Administration (SSA) establishing that he receives disability benefits in part for vision problems.  As that documentation appears incomplete, however, and as any outstanding records may contain information relevant to the Veteran's claim, any additional SSA records should be requested on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from January 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Request from the SSA copies of the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  After the above has been completed to the extent possible, send the claims file to a VA ophthalmologist for review.  If he or she determines that an examination or any tests are necessary to render the opinion, such should be scheduled.

After review of the claims file, the ophthalmologist should provide an opinion on whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's glaucoma was caused by or a result of service, to include the reported incident of blunt trauma to his right eye.       In issuing the opinion, the ophthalmologist should specifically address the January 2014 private medical opinion discussing the possibility of traumatic optic atrophy being superimposed upon glaucomatous optic atrophy in his right eye, as well as the May 2015 internet article submitted by the Veteran [May 13, 2015 VBMS entries entitled "Medical Treatment Record - Non-Government Facility" and "Web/HTML Documents," respectively].  

A complete rationale for all opinions expressed should be provided.  If the ophthalmologist feels that an opinion cannot be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge 
(i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



